 

[logo.jpg]

 

DATE:February 28, 2012

 

TO:DealerTrack Holdings, Inc.

ATTENTION:President and Chief Executive Officer

TELEPHONE:516-734-3700

FACSIMILE:516-300-8003

 

FROM:WELLS FARGO SECURITIES, LLC (“Agent”)

solely as agent of Wells Fargo Bank, National Association (“Dealer”)

375 Park Avenue

New York, NY 10152

Attn: Derivatives Structuring Group

Telephone: 212-214-6101

Facsimile: 212-214-5913

 

SUBJECT:Base Warrant Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Wells Fargo Bank,
National Association (“Dealer”), through its agent Wells Fargo Securities, LLC
(the “Agent”), and DealerTrack Holdings, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Master Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, this Transaction shall be deemed to be a Share Option Transaction,
and each reference herein to a Warrant shall be deemed to be a reference to a
Call or an Option, as context requires.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.          This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to, an agreement in the form of the ISDA 1992 Master Agreement
(Multicurrency – Cross Border) as if Dealer and Counterparty had executed an
agreement (the “Agreement”) in such form (without any Schedule but with the
elections set forth in this Confirmation) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction. The parties hereby
agree that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.          The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms:           Trade Date:   February 28, 2012.

 

1

 

 

Components:   The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation.  The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.       Warrant Style:   European.       Warrant
Type:   Call.       Seller:   Counterparty.       Buyer:   Dealer.       Shares:
  The common stock, par value USD 0.01 per share, of Counterparty (Ticker symbol
“TRAK”).       Number of Warrants:   For each Component of the Transaction, as
provided in Schedule B to this Confirmation.       Warrant Entitlement:   One
Share per Warrant.       Strike Price:   As provided in Schedule A to this
Confirmation.           Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD 27.97, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Counterparty’s
capitalization.       Premium:   As provided in Schedule A to this Confirmation.
      Premium Payment Date:   March 5, 2012.       Exchange:   The NASDAQ Global
Select Market.       Related Exchange(s):   All Exchanges.       Calculation
Agent:   Dealer.       Procedures for Exercise:           In respect of any
Component           Expiration Time:   The Valuation Time.

 

2

 

 

Expiration Date(s):   As provided in Schedule B to this Confirmation (or, if
such date is not a Scheduled Trading Day, the next following Scheduled Trading
Day that is not already an Expiration Date for another Component); provided that
if that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Calculation Agent shall have the right to elect, in its sole
discretion, that the Final Disruption Date shall be the Expiration Date
(irrespective of whether such date is a Disrupted Day or an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Settlement
Price for the Final Disruption Date shall be the prevailing market value per
Share determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, (i) the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and (ii) the Settlement Price for
such Disrupted Day may be adjusted by the Calculation Agent as appropriate on
the basis of the nature and duration of the relevant Market Disruption Event.
Any day on which the Exchange is scheduled as of the Trade Date to close prior
to its normal closing time shall be deemed to be a Disrupted Day in whole.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.       Final Disruption Date:   As provided in
Schedule A to this Confirmation.       Automatic Exercise:   Applicable;
provided that Section 3.4(a) of the Equity Definitions shall apply as if Cash
Settlement applied.       Market Disruption Event:   Section 6.3(a) of the
Equity Definitions shall be amended by deleting the words “at any time during
the one hour period that ends at the relevant Valuation Time, Latest Exercise
Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case may be”
and replacing them with the words “at any time during the regular trading
session on the Exchange, without regard to after hours or any other trading
outside of the regular trading session hours”, by amending and restating clause
(a)(iii) thereof in its entirety to read as follows: “(iii) an Early Closure
that the Calculation Agent determines is material” and by adding the words “or ,
(iv) a Regulatory Disruption” after clause (a)(iii) as restated above.          
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.       Regulatory Disruption:   A “Regulatory Disruption”
shall occur if Dealer determines in its reasonable good faith discretion that it
is appropriate in light of legal, regulatory or self-regulatory requirements or
related policies or procedures for Dealer to refrain from all or any part of the
market activity in which it would otherwise engage in connection with this
Transaction.  Dealer shall notify Counterparty as soon as reasonably practicable
that a Regulatory Disruption has occurred and the Expiration Dates affected by
it.

 

3

 

 

Disrupted Day:   The definition of “Disrupted Day” in Section 6.4 of the Equity
Definitions shall be amended by adding the following sentence after the first
sentence: “A Scheduled Trading Day on which a Related Exchange fails to open
during its regular trading session will not be a Disrupted Day if the
Calculation Agent determines that such failure will not have a material impact
on Dealer’s ability to unwind any hedging transactions related to the
Transaction.       Valuation:           In respect of any Component          
Valuation Time:   Scheduled Closing Time; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
its reasonable discretion.       Valuation Date:   The Expiration Date.      
Settlement Terms:           In respect of any Component           Settlement
Method:   Net Share Settlement.       Net Share Settlement:   On each Settlement
Date, Counterparty shall deliver to Dealer a number of Shares equal to the Net
Share Amount for such Settlement Date to the account specified by Dealer, and
cash in lieu of any fractional shares valued at the Settlement Price for the
Valuation Date corresponding to such Settlement Date. If, in the good faith
reasonable judgment of Dealer, the Shares deliverable hereunder would not be
immediately freely transferable by Dealer under Rule 144 (or any successor
provision, collectively, “Rule 144”) under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding the fact that such Shares are not freely
transferable by Dealer under Rule 144 or (y) require that such delivery take
place pursuant to paragraph 5(k) below.       Net Share Amount:   The Option
Cash Settlement Amount divided by the Settlement Price, each determined as if
Cash Settlement applied.       Settlement Price:   On any Valuation Date, the
per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page “TRAK <equity> AQR” (or any successor
thereto) in respect of the period from the scheduled opening time of the
Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent).        Settlement Date(s):   As determined in reference to
Section 9.4 of the Equity Definitions, subject to paragraph 5(k) hereof.      
Other Provisions Applicable to Net Share Settlement:   The provisions of
Sections 9.1(c), 9.4 (except that “Settlement Date” shall be as defined above,
unless a Settlement Disruption Event prevents delivery of such Shares on that
date), 9.8, 9.9, 9.11(as modified herein), 9.12 and 10.5 of the Equity
Definitions will be applicable, as if “Physical Settlement” applied to the
Transaction.

 

4

 

 

Representation and Agreement:   Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer may be,
upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws
as a result of the fact that Counterparty is the issuer of the Shares.      
Dividends:           Dividend Adjustments:   If at any time during the period
from but excluding the Trade Date, to and including the final Expiration Date an
ex-dividend date for a cash dividend occurs with respect to the Shares, then the
Calculation Agent will adjust the Strike Price, the Number of Warrants, the
Warrant Entitlement and other variables as it deems appropriate to preserve the
fair value of the Warrants to Dealer after taking into account such dividend.   
    Adjustments:           Method of Adjustment:   Calculation Agent Adjustment;
provided that the Equity Definitions shall be amended by replacing the words
“diluting or concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and
11.2(e)(vii) with the word “material” and by adding the words “or the
Transaction” after the words “theoretical value of the relevant Shares” in
Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further that adjustments
may be made to account for changes in volatility, expected dividends, stock loan
rate and liquidity relative to the relevant Shares. Notwithstanding the
foregoing, any cash dividends or distributions on the Shares, whether or not
extraordinary, shall be governed by the sub-section titled “Dividends” in
paragraph 2 above of this Confirmation in lieu of Article 10 or Section 11.2(c)
of the Equity Definitions.       Extraordinary Events:           New Shares:  
Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors)”.      
Share-for-Share:   The definition of “Share-for-Share” set forth in Section
12.1(f) of the Equity Definitions is hereby amended by the deletion of the
parenthetical in clause (i) thereof.       Consequence of Merger Events:        
  Merger Event:   Applicable; provided that if an event occurs that constitutes
both a Merger Event under Section 12.1(b) of the Equity Definitions and
Additional Termination Event under paragraph 5(g) of this Confirmation, Dealer
may elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or paragraph 5(g) will apply.





 

5

 

 

Share-for-Share:   Modified Calculation Agent Adjustment.       Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).      
Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment.       Consequence of Tender Offers:          
Tender Offer:   Applicable; provided that if an event occurs that constitutes
both a Tender Offer under Section 12.1(d) of the Equity Definitions and
Additional Termination Event under paragraph 5(g) of this Confirmation, Dealer
may elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or paragraph 5(g) will apply.      
Share-for-Share:   Modified Calculation Agent Adjustment.       Share-for-Other:
  Modified Calculation Agent Adjustment.       Share-for-Combined:   Modified
Calculation Agent Adjustment.       Modified Calculation Agent Adjustment:   For
greater certainty, the definition of “Modified Calculation Agent Adjustment” in
Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding the
following italicized language after the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or to this
Transaction) from the Exchange Business Day immediately preceding the
Announcement Date or the Determination Date, as applicable,  to the first
Exchange Business Day immediately following the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3).”       Announcement Date:   The definition of
“Announcement Date” in Section 12.1 of the Equity Definitions shall be amended
by (i) replacing the word “leads to the” in the third and the fifth lines
thereof with the words “, if completed, would lead to a”, (ii) replacing the
words “voting shares” in the fifth line thereof with the word “Shares”, (iii)
inserting the words “by any entity” after the word “announcement” in the second
and the fourth lines thereof, (iv) inserting the words “or to explore the
possibility of engaging in” after the words “engage in” in the second line
thereto and (v) inserting the words “or to explore the possibility of purchasing
or otherwise obtaining” after the word “obtain” in the fourth line thereto.

 

6

 

 

Announcement Event:   If an Announcement Event has occurred, the Calculation
Agent shall have the right to determine the economic effect of the Announcement
Event on the theoretical value of this Transaction (including without limitation
any change in volatility, stock loan rate or liquidity relevant to the Shares or
to this Transaction) (i) at a time that it deems appropriate, from the
Announcement Date to the date of such determination (the “Determination Date”),
and (ii) on the Valuation Date or on a date on which a payment amount is
determined pursuant to Sections 12.7 or 12.8 of the Equity Definitions, from the
Announcement Date or the Determination Date, as applicable, to the Valuation
Date or the date on which a payment amount is determined pursuant to Sections
12.7 or 12.8 of the Equity Definitions. If any such economic effect is material,
the Calculation Agent will either (i) adjust the terms of this Transaction to
reflect such economic effect or (ii) terminate the Transaction, in which case
the Determining Party will determine the Cancellation Amount payable by one
party to the other; provided that the reference in Section 12.8(a) of the Equity
Definitions to “Extraordinary Event” shall be replaced for this purpose with a
reference to “Announcement Event.” “Announcement Event” shall mean the
occurrence of the Announcement Date of a Merger Event or Tender Offer or of a
potential Merger Event or potential Tender Offer.       Composition of Combined
Consideration:   Not Applicable; provided that, notwithstanding Sections 12.5(b)
and 12.1(f) of the Equity Definitions, to the extent that the composition of the
consideration for the relevant Shares pursuant to a Tender Offer or Merger Event
could be elected by an actual holder of the Shares, the Calculation Agent will,
in its sole discretion, determine such composition.       Nationalization,
Insolvency or Delisting:   Cancellation and Payment (Calculation Agent
Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.       Additional Disruption Events:    
      Change in Law:   Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) by replacing the
word “Shares” where it appears in clause (X) thereof with the words “Hedge
Position” and (iii) by immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by Dealer on the
Trade Date”.           The parties agree that, for the avoidance of doubt, for
purposes of Section 12.9(a)(ii) of the Equity Definitions, “any applicable law
or regulation” and for purposes of Section 5(b)(i) of the Agreement, “any
applicable law”, shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation (collectively, the “Wall Street Act”), and the
consequences specified in Section 12.9(b)(i) of the Equity Definitions shall
apply to any Change in Law or Illegality, as the case may be, arising from any
such act, rule or regulation. The foregoing constitutes a specific reservation
for purposes of the Wall Street Act.

 

7

 

 

Failure to Deliver:   Not Applicable.       Insolvency Filing:   Applicable;
provided that the definition of “Insolvency Filing” in Section 12.9 of the
Equity Definitions shall be amended by deleting the clause “provided that
proceedings instituted or petitions presented by creditors and not consented to
by the Issuer shall not be deemed an Insolvency Filing” at the end of such
definition and replacing it with the following: “; or it has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation
by a creditor and such proceeding is not dismissed, discharged, stayed or
restrained in each case within fifteen (15) days of the institution or
presentation thereof.”           Section 12.9(b)(i) of the Equity Definitions is
hereby amended by adding the following sentence at the end: “If neither party
elects to terminate the Transaction, the Calculation Agent may in its sole
discretion adjust the terms of the Transaction upon the occurrence of such an
event pursuant to Modified Calculation Agent Adjustment (as if such event were a
Tender Offer).”       Hedging Disruption:   Applicable; provided that          
(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following two phrases at the end of such Section:           “For the
avoidance of doubt, the term “equity price risk” shall be deemed to include, but
shall not be limited to, stock price and volatility risk. And, for the further
avoidance of doubt, any such transactions or assets referred to in phrases (A)
or (B) above must be available on commercially reasonable pricing terms.”; and  
        (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.       Increased Cost of Hedging:   Applicable.       Loss
of Stock Borrow:   Applicable; provided that Sections 12.9(a)(vii) and
12.9(b)(iv) of the Equity Definitions are amended by deleting the words “at a
rate equal to or less than the Maximum Stock Loan Rate” and replacing it with
the words “at a Borrow Cost equal to or less than the Maximum Stock Loan Rate”.
      Borrow Cost:      The cost to borrow the relevant Shares that would be
incurred by a third party market participant borrowing such Shares, as
determined by the Calculation Agent on the relevant date of determination. Such
costs shall include (a)  the spread below FED-FUNDS that would be earned on
collateral posted in connection with such borrowed Shares, net of any costs or
fees , and (b) any stock loan borrow fee that would be payable for such Shares,
expressed as fixed rate per annum.    

 

8

 

 

Maximum Stock Loan Rate:   200 basis points       Increased Cost of Stock
Borrow:   Applicable; provided that (a) Section 12.9(a)(viii) of the Equity
Definitions shall be amended by deleting “rate to borrow Shares” and replacing
it with “Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall
be amended by (i) adding the word “or” immediately before the phrase “(B)”, (ii)
deleting subsection (C) in its entirety, (iii) replacing “either party” in the
penultimate sentence with “the Hedging Party”, and (iv) replacing the word
“rate” in clauses (X) and (Y) of the final sentence therein with the words
“Borrow Cost”.       Initial Stock Loan Rate:   20 basis points, as adjusted by
the Calculation Agent to reflect any subsequent Price Adjustment due to an
Increased Cost of Stock Borrow.       FED FUNDS:   “FED FUNDS” means ,for any
day, the rate set forth for such day opposite the caption “Federal funds”, as
such rate is displayed on the page “FedsOpen <Index> <GO>” on the BLOOMBERG
Professional Service, or any successor page; provided that if no rate appears
for any day on such page, the rate for the immediately preceding day for which a
rate does so appear shall be used for such day.       Hedging Party:   Dealer or
an affiliate of Dealer that is involved in the hedging of this Transaction for
all applicable Additional Disruption Events.       Determining Party:   Dealer
for all applicable Extraordinary Events.       Acknowledgments:          
Non-Reliance:   Applicable.       Agreements and Acknowledgments Regarding
Hedging Activities:   Applicable.       Additional Acknowledgments:  
Applicable.

 

3.Mutual Representations, Warranties and Agreements.

 

Each of Dealer and Counterparty represents and warrants to, and agrees with, the
other party that:

 

(a)Commodity Exchange Act. It is an “eligible contract participant” within the
meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the
“CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.

 

(b)Securities Act. It is an “accredited investor” as defined in Section
2(a)(15)(ii) of the Securities Act.

 

(c)ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2)
do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

9

 

 

4.Representations, Warranties and Agreements of Counterparty.

 

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and
agrees, on the date hereof, that:

 

(a)the representations and warranties of Counterparty set forth in Section 2 of
the Purchase Agreement dated as of the Trade Date between Counterparty and
Barclays Capital Inc., J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, as representative of the initial purchasers party thereto (the “Purchase
Agreement”) relating to the issuance of up to USD 200,000,000 principal amount
of 1.50% senior convertible notes due 2017 (the “Convertible Notes”), are true
and correct as of the date made and are hereby deemed to be repeated to Dealer
as if set forth herein;

 

(b)the Shares of Counterparty initially issuable upon exercise of the Warrant
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Counterparty. The Warrant Shares have been duly authorized and, when
delivered as contemplated by the terms of the Warrant following the exercise of
the Warrant in accordance with the terms and conditions of the Warrant, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any pre-emptive or similar rights;

 

(c)(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

(d)Counterparty is entering into the Transaction, solely for the purposes stated
in the board resolution authorizing the Transaction and in its public
disclosure, and there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
the Transaction, including, but not limited to, the issuance of Shares to be
made pursuant hereto;

 

(e)Counterparty has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in connection
with the Transaction;

 

(f)Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”));

 

(g)Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

10

 

 

(h)each of Counterparty’s filings under the Securities Act, the Exchange Act, or
other applicable securities laws that are required to be filed have been filed
and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

(i)On the Trade Date and as of the date of on which Counterparty delivers any
Termination Delivery Units, Counterparty is not in possession of any material
non-public information regarding the Issuer or the Shares. “Material”
information for these purposes is any information to which an investor would
reasonably attach importance in reaching a decision to buy, sell or hold any
securities of the Issuer;

 

(j)Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

 

(k)Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

(l)without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

(m)Counterparty is not entering into the Transaction for the purpose of (i)
creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

(n)Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and paragraph
4(b) of this Confirmation;



 

(o)Counterparty has not entered into any obligation that would contractually
limit it from effecting Net Share Settlement under this Transaction and it
agrees not to enter into any such obligation during the term of this
Transaction;

 

(p)(x)(A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) other than the distribution of the convertible
notes subject to the Purchase Agreement and (B) Counterparty shall not engage in
any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period;

 

11

 

 

(q)During the Settlement Period and on any other Exercise Date, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; and

 

(r)Counterparty agrees that it (A) will not during the Settlement Period make,
or permit to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act) of any Merger Transaction or potential Merger Transaction
unless such public announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares; (B) shall
promptly (but in any event prior to the next opening of the regular trading
session on the Exchange) notify Dealer following any such announcement that such
announcement has been made; and (C) shall promptly (but in any event prior to
the next opening of the regular trading session on the Exchange) provide Dealer
with written notice specifying (i) Counterparty’s average daily Rule 10b-18
Purchases (as defined in Rule 10b-18) during the three full calendar months
immediately preceding the announcement date that were not effected through
Dealer or its affiliates and (ii) the number of Shares purchased pursuant to the
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding the announcement date. Such written notice shall be deemed to
be a certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. “Merger Transaction” means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

5.Other Provisions:

 

(a)Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.

 

(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Warrant Equity Percentage as determined on such day is (i) equal to or greater
than 9.0% or (ii) greater by 0.5% than the Warrant Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction (A) the
numerator of which is the sum of (1) the product of the Number of Warrants in
aggregate and the Option Entitlement in respect of the Transaction and (2) the
aggregate number of Shares underlying any other warrants transaction bought by
Dealer from Counterparty, and (B) the denominator of which is the number of
Shares outstanding on such day. Counterparty agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of the Counterparty’s
failure to timely provide Dealer with a Repurchase Notice in accordance with
this paragraph, such Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

12

 

 

(c)Covenant to Notify of Potential Adjustment Event, Merger Event or any other
Extraordinary Event. Counterparty covenants to provide written notice to Dealer
upon obtaining knowledge of the occurrence of any event that would constitute a
Potential Adjustment Event, a Merger Event or any other Extraordinary Event;
provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Dealer.

 

(d)Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction without the prior written consent of
Dealer.

 

Notwithstanding any provision of the Agreement to the contrary, Dealer may,
subject to applicable law, freely transfer and assign all of its rights and
obligations under the Transaction without the consent of Counterparty.

 

If at any time at which (1) the Equity Percentage exceeds 9.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law (the “DGCL Takeover Statute”) and under any relevant state corporate law or
any state or federal bank holding company or banking laws, or other federal,
state or local regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws (including, without limitation, “interested
stockholder” or “acquiring person” status under the DGCL Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 1.0% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”) and Dealer is unable, after
commercially reasonable efforts, to effect a transfer or assignment on pricing
terms and within a time period reasonably acceptable to it of all or a portion
of the Transaction such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that an
Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (x) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Shares equal to the
Terminated Portion, (y) Counterparty shall be the sole Affected Party with
respect to such partial termination and (z) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 5(j) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this sentence). The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (“Dealer Group”),
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day. Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

13

 

 

(e)Role of Agent.

 

(i)The Agent is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and the Financial Industry Regulatory Authority, is acting
hereunder for and on behalf of Dealer solely in its capacity as agent for Dealer
pursuant to instructions from Dealer, and is not and will not be acting as the
Counterparty’s agent, broker, advisor or fiduciary in any respect under or in
connection with the Transaction.

 

(ii)In addition to acting as Dealer’s agent in executing the Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to the Counterparty directing it to make its payments and/or
deliveries under the Transaction to an account of the Agent for remittance to
Dealer (or its designee), and for that purpose any such payment or delivery by
the Counterparty to the Agent shall be treated as a payment or delivery to
Dealer.

 

(iii)Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or the
Counterparty under or in connection with the Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:

 

Wells Fargo Securities, LLC

201 South College Street, 6th Floor

Charlotte, NC 28288-0601

Facsimile No.: (704) 383-8425

Telephone No.: (704) 715-8086

Attention: Equity Derivatives

 

(iv)The Agent shall have no responsibility or liability to Dealer or the
Counterparty for or arising from (1) any failure by either Dealer or the
Counterparty to perform any of their respective obligations under or in
connection with the Transaction, (2) the collection or enforcement of any such
obligations, or (3) the exercise of any of the rights and remedies of either
Dealer or the Counterparty under or in connection with the Transaction. Each of
Dealer and the Counterparty agrees to proceed solely against the other to
collect or enforce any such obligations, and the Agent shall have no liability
in respect of the Transaction except for its gross negligence or willful
misconduct in performing its duties as the agent of Dealer.

 

14

 

 

(v)Upon written request, the Agent will furnish to Dealer and the Counterparty
the date and time of the execution of the Transaction and a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction.

 

(f)[Reserved.]

 

(g)Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which (1)
Counterparty shall be the sole Affected Party and (2) the Transaction shall be
the sole Affected Transaction; provided that with respect to any of the
following Additional Termination Events, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon termination of the
Affected Transaction, a Transaction with a Number of Warrants equal to the
unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect and, for the avoidance
of doubt, shall be subject to all relevant provisions and adjustments as if an
Additional Termination Event had not occurred:

 

(i)if at any time Dealer is unable, or reasonably determines based on the advice
of counsel that it is inadvisable, to hedge its obligations pursuant to this
Transaction in the public market without registration under the Securities Act
or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer); or

 

(ii)the consummation of any transaction (including without limitation, any
merger or consolidation, but excluding any transaction described in clause (iii)
below) the result of which is that any “person” or “group” other than
Counterparty or any of its subsidiaries files a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the “beneficial owner” (as these terms are defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
capital stock of Counterparty that is at the time entitled to vote by the holder
thereof in the election of the board of directors of Counterparty (or comparable
body); or

 

(iii)the consummation of (A) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets; (B) any statutory share exchange,
consolidation or merger of Counterparty pursuant to which the Shares will be
converted into cash, securities or other property; or (C) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Counterparty and its
subsidiaries, taken as a whole, to any person or group (other than one or more
of Counterparty’s wholly-owned subsidiaries); or

 

(iv)the approval by stockholders of Counterparty of a plan for Counterparty’s
liquidation or dissolution; or

 

(v)the Shares cease to be listed or quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

 

15

 

 

Notwithstanding the foregoing, any transaction or event described in paragraph
5(g)(ii) or (iii) above will not constitute an Additional Termination Event if,
in connection with such transaction or event, or as a result thereof, at least
90% of the consideration paid for the Shares (excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights) consists of shares of common stock, ordinary shares or other common
equity interests that are listed or quoted on any of the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or any of
their respective successors) (or will be so listed or quoted immediately
following the completion of the relevant transaction).

 

(h)No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

(i)Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment provided that both parties agree that subparagraph (ii) of
Section 2(c) of the Agreement shall apply to the Transaction.

 

(j)Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Dealer any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions (except in the case of an Extraordinary Event
in which the consideration or proceeds to be paid to holders of Shares as a
result of such event consists solely of cash) or (ii) pursuant to Section
6(d)(ii) of the Agreement (except in the case of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than (x) an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y)
a Termination Event of the type described in Section 5(b)(i), (ii), (iii), (iv),
(v) or (vi) of the Agreement that in the case of either (x) or (y) resulted from
an event or events outside Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Payment Obligation by delivery of Termination Delivery Units (as defined below)
by giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, no later than noon New York time on the Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable, where such notice shall include a representation and warranty from
Counterparty that it is not, as of the date of the telephonic notice and the
date of such written notice, aware of any material non-public information
concerning itself or the shares (where “material” shall have the meaning set
forth in paragraph 5(o) below) (“Notice of Counterparty Termination Delivery”).
Within a commercially reasonable period of time following receipt of a Notice of
Counterparty Termination Delivery, Counterparty shall deliver to Dealer a number
of Termination Delivery Units having a fair market value (net of any brokerage
and underwriting commissions and fees, including any customary private placement
fees) equal to the amount of such Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be sold over a
commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such Payment Obligation). In addition, if, in the good faith
reasonable judgment of Dealer, for any reason, the Termination Delivery Units
deliverable pursuant to this paragraph would not be immediately freely
transferable by Dealer under Rule 144, then Dealer may elect either to (x)
accept delivery of such Termination Delivery Units notwithstanding any
restriction on transfer or (y) require that such delivery take place pursuant to
paragraph 5(k) below. If the provisions set forth in this paragraph are
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as
described above) and 9.12 of the Equity Definitions shall be applicable, except
that all references to “Shares” shall be read as references to “Termination
Delivery Units.” “Termination Delivery Units” means in the case of a Termination
Event, Event of Default or Delisting, one Share or, in the case of
Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency, Tender Offer or Merger Event; provided that if such Nationalization,
Insolvency, Tender Offer or Merger Event involves a choice of consideration to
be received by holders, such holder shall be deemed to have elected to receive
the maximum possible amount of cash.





 

16

 

 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Termination Delivery Units to Dealer
hereunder, such Shares or Termination Delivery Units would be in the hands of
Dealer subject to any applicable restrictions with respect to any registration
or qualification requirement or prospectus delivery requirement for such Shares
or Termination Delivery Units pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in Rule
144 under the Securities Act, or as a result of the sale of such Shares or
Termination Delivery Units) (such Shares or Termination Delivery Units,
“Restricted Shares”), then delivery of such Restricted Shares shall be effected
pursuant to either clause (i) or (ii) below at the election of Counterparty,
unless waived by Dealer. Notwithstanding the foregoing, solely in respect of any
Daily Number of Warrants exercised or deemed exercised on any Expiration Date,
Counterparty shall elect, prior to the first Settlement Date for the first
Expiration Date, a Private Placement Settlement (as defined below) or Registered
Settlement (as defined below) for all deliveries of Restricted Shares for all
such Expiration Dates which election shall be applicable to all Settlement Dates
for such Warrants and the procedures in clause (i) or clause (ii) below shall
apply for all such delivered Restricted Shares on an aggregate basis commencing
after the final Settlement Date for such Warrants. The Calculation Agent shall
make reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registered Settlement for
such aggregate Restricted Shares delivered hereunder.

 

(i)If Counterparty elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Dealer; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Dealer (or any affiliate designated by Dealer)
of the Restricted Shares or the exemption pursuant to Section 4(1) or Section
4(3) of the Securities Act for resales of the Restricted Shares by Dealer (or
any such affiliate of Dealer). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Restricted Shares by
Dealer), opinions and certificates, and such other documentation as is customary
for private placement agreements, all reasonably acceptable to Dealer. In the
case of a Private Placement Settlement, Dealer shall determine the appropriate
discount (in the case of settlement of Termination Delivery Units pursuant to
paragraph 5(j) above) or any Settlement Price (in the case of settlement of
Shares pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Scheduled Trading Day following notice by Dealer to Counterparty,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
date described in paragraph 5(j) (in the case of settlement of Termination
Delivery Units) or on the Settlement Date (in the case of settlement in Shares
pursuant to Section 2 above).

 

17

 

 

In the event Counterparty shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Counterparty
shall be continually obligated to deliver, from time to time until the full
number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) Counterparty authorizes any unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and (iii)
Counterparty additionally authorizes any unissued Shares that are not reserved
for other transactions. Counterparty shall immediately notify Dealer of the
occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Restricted
Shares to be delivered) and promptly deliver such Restricted Shares thereafter.

 

In the event of a Private Placement, the Net Share Settlement Amount or the
Payment Obligation, respectively, shall be deemed to be the Net Share Settlement
Amount or the Payment Obligation, respectively, plus an additional amount
(determined from time to time by the Calculation Agent in its commercially
reasonable judgment) attributable to interest that would be earned on such Net
Share Settlement Amount or the Payment Obligation, respectively, (increased on a
daily basis to reflect the accrual of such interest and reduced from time to
time by the amount of net proceeds received by Dealer as provided herein) at a
rate equal to the open Federal Funds Rate plus the Spread for the period from,
and including, such Settlement Date or the date on which the Payment Obligation
is due, respectively, to, but excluding, the related date on which all the
Restricted Shares have been sold and calculated on an Actual/360 basis. The
foregoing provision shall be without prejudice to Dealer’s rights under the
Agreement (including, without limitation, Sections 5 and 6 thereof).

 

As used in this Section, “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if Dealer were to extend
credit to Company in an amount equal to such Net Share Settlement Amount or
Payment Obligation, all as determined by the Calculation Agent using its
commercially reasonable judgment as of the related Settlement Date or the date
on which the Payment Obligation is due, respectively. Commercial reasonableness
shall take into consideration all factors deemed relevant by the Calculation
Agent, which are expected to include, among other things, the credit quality of
Counterparty (and any relevant affiliates) in the then-prevailing market and the
credit spread of similar companies in the relevant industry and other companies
having a substantially similar credit quality.

 

18

 

 

(ii)If Counterparty elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Counterparty shall promptly (but in any
event no later than the beginning of the Resale Period (as defined below)) file
and use its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer (it being understood that
O’Melveny & Myers is reasonably acceptable outside counsel to the Counterparty).
If Dealer, in its sole reasonable discretion, is not satisfied with such
procedures and documentation Private Placement Settlement shall apply. If Dealer
is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Payment Obligation (as defined above) and (ii) the date upon
which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(1) or (2) (or any similar
provision then in force) under the Securities Act.

 

(iii)If (ii) above is applicable and the Net Share Settlement Amount or the
Payment Obligation, as applicable, exceeds the realized net proceeds from such
resale, or if (i) above is applicable and the Freely Tradeable Value (as defined
below) of the Net Share Settlement Amount or the Payment Obligation (in each
case as adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”), at Counterparty’s option, either in cash or in
a number of Shares (“Make-whole Shares”; provided that the aggregate number of
Shares and Make-whole Shares delivered shall not exceed the Maximum Amount)
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a value equal to the Additional Amount. The Resale Period shall
continue to enable the sale of the Make-whole Shares. If Counterparty elects to
pay the Additional Amount in Make-whole Shares, the requirements and provisions
for either Private Placement Settlement or Registration Settlement shall apply
to such payment. This provision shall be applied successively until the
Additional Amount is equal to zero, subject to paragraph 5(n) below. “Freely
Tradeable Value” means the value of the number of Shares delivered to Dealer
which such Shares would have if they were freely tradeable (without prospectus
delivery) upon receipt by Dealer, as determined by the Calculation Agent by
commercially reasonable means.



 

19

 

 

(iv)Without limiting the generality of the foregoing, Counterparty agrees that
any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (A) may be transferred by and among Dealer and its affiliates and
Counterparty shall effect such transfer without any further action by Dealer and
(B) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any settlement date for such Restricted
Shares, Counterparty shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).

 

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i), (ii) or (iii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Counterparty shall be
the Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
paragraphs 5(j) , (k) , (m) or (n) ) shall be made, to the extent (but only to
the extent) that, the receipt of any Shares upon such exercise or delivery would
result in the existence of an Excess Ownership Position. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in the existence of an Excess Ownership
Position. If any delivery owed to Dealer hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery and Dealer’s right to exercise a Warrant shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Scheduled Trading Day after, Dealer gives notice to
Counterparty that, such exercise or delivery would not result in the existence
of an Excess Ownership Position.



 

(m)Share Deliveries. Counterparty acknowledges and agrees that, to the extent
that Dealer is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Dealer shall not be
considered such an affiliate of Counterparty solely by reason of its receipt of
or right to receive Shares pursuant to this Transaction), and otherwise
satisfies all holding period and other requirements of Rule 144 under the
Securities Act applicable to it, any Shares or Termination Delivery Units
delivered hereunder at any time after 1 year from the Premium Payment Date shall
be eligible for resale under Rule 144 under the Securities Act, and Counterparty
agrees to promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units to remove, any legends referring to any restrictions
on resale under the Securities Act from the certificates representing such
Shares or Termination Delivery Units. Counterparty further agrees that with
respect to any Shares or Termination Delivery Units delivered hereunder at any
time after 6 months from the Premium Payment Date but prior to 1 year from the
Premium Payment Date, to the extent that Counterparty then satisfies the current
information requirement of Rule 144 under the Securities Act, Counterparty shall
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any such restrictions or
requirements from the certificates representing such Shares or Termination
Delivery Units upon delivery by Dealer to Counterparty or such transfer agent of
customary seller’s and broker’s representation letters in connection with
resales of such Shares or Termination Delivery Units pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer. Counterparty further agrees and acknowledges that Dealer shall
run a holding period under Rule 144 under the Securities Act with respect to the
Warrants and/or any Shares or Termination Delivery Units delivered hereunder
notwithstanding the existence of any other transaction or transactions between
Counterparty and Dealer relating to the Shares. Counterparty further agrees that
Shares or Termination Delivery Units delivered hereunder prior to the date that
is 6 months from the Premium Payment Date may be freely transferred by Dealer to
its affiliates, and Counterparty shall effect such transfer without any further
action by Dealer. Notwithstanding anything to the contrary herein, Counterparty
agrees that any delivery of Shares or Termination Delivery Units shall be
effected by book-entry transfer through the facilities of the Clearance System
if, at the time of such delivery, the certificates representing such Shares or
Termination Delivery Units would not contain any restrictive legend as described
above. Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 under the Securities Act or any successor rule are
amended, or the applicable interpretation thereof by the Securities and Exchange
Commission or any court changes after the Trade Date, including without
limitation to lengthen or shorten the holding periods, the agreements of
Counterparty herein shall be deemed modified to the extent necessary, in the
opinion of nationally recognized outside counsel of Counterparty, to comply with
Rule 144 under the Securities Act, including Rule 144, as in effect at the time
of delivery of the relevant Shares or Termination Delivery Units.

 

20

 

 

(n)Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Counterparty be required to
deliver more than 3,121,898 Shares (the “Maximum Amount”) in the aggregate to
Dealer in connection with the Transaction, subject to the provisions below
regarding Deficit Shares. In the event Counterparty shall not have delivered the
full number of Shares otherwise due in connection with the Transaction as a
result of the first sentence of this paragraph relating to the Maximum Amount
(such deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant delivery date become no longer so reserved and (iii)
Counterparty additionally authorizes any unissued Shares that are not reserved
for other transactions. Counterparty shall immediately notify Dealer of the
occurrence of any of the foregoing events (including the aggregate number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver of such aggregate number of Shares
thereafter.

 

(o)No Material Non-Public Information. On each day during the period beginning
on the Trade Date and ending on the day on which Dealer has informed
Counterparty in writing that Dealer has completed all purchases or sales of
Shares or other transactions to hedge initially its exposure with respect to the
Transaction, Counterparty represents and warrants to Dealer that it is not aware
of any material non-public information concerning itself or the Shares.
“Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold Shares.

 

(p)Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

(q)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

21

 

 

(r)Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Dealer is one or more of a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” or a “transfer”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (B)
that Dealer is entitled to the protections afforded by, among other sections,
Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(s)Right to Extend. Dealer may postpone any potential Expiration Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Net Share Amount for such Expiration Date), if
Dealer determines, in its reasonable discretion, that such postponement or
extension is reasonably necessary or appropriate to (i) preserve Dealer’s or its
affiliate’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or the stock loan market; provided that
any extension or postponement resulting from the circumstances or conditions
contemplated by this clause (i) shall not result in the final Expiration Date
for the Transaction occurring more than eighty (80) Scheduled Trading Days
following the final Expiration Date contemplated hereunder or (ii) to enable
Dealer or its affiliate to effect purchases or sale of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer or such affiliate were Issuer or an affiliated purchaser of
Issuer, be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
and/or such affiliate.

 

(t)Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Second Method
and Loss will apply. The Termination Currency shall be USD.

 

(u)Governing Law. The law of the State of New York (without reference to choice
of law doctrine).

 

(v)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(w)Part 2(b) of the ISDA Schedule – Payee Representation:

 

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

 

22

 

 

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

 

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

 

(A)          It is a national banking association organized or formed under the
laws of the United States and is a United States resident for United States
federal income tax purposes.

 

(B)          Dealer makes no other Payee Tax Representations.

 

(x)Part 3(a) of the ISDA Schedule – Tax Forms:

 

Party Required to Deliver Document

 

    Form/Document/Certificate   Date by which to be Delivered Counterparty   A
complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.)   (i) Upon execution and delivery of this Agreement and (ii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer   None Specified   None Specified

 

(y)Additional ISDA Schedule Terms

 

(i)          Automatic Early Termination. The “Automatic Early Termination”
provision of Section 6(a) of the Agreement will not apply to Dealer and will not
apply to Counterparty.

 

(ii)         Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

 

(iii)        Severability. In the event any one or more of the provisions
contained in this Confirmation or the Agreement shall be held illegal, invalid
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

 

6.Account Details:

 

(a)Account for payments to Counterparty:

 

DealerTrack Holdings, Inc.

Bank Name:JP Morgan Chase

ABA:021000021

Account Name:DealerTrack Holdings, Inc

Account Number:304641383

 

23

 

 

(b)Account for payments to Dealer:

 

Bank:Wells Fargo Bank, N.A.

ABA#:121-000-248

Internal acct no.:01020300064228

A/C name:WFB Equity Derivatives

 

Account for delivery of Shares to Dealer:

 

DTC Number:2072

Agent ID:52196

Institution ID:52196

 

7.Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

The Office of Dealer for the Transaction is: Charlotte.

 

8.Notices:

 

For purposes of this Confirmation:

 

(a)Address for notices or communications to Counterparty:

 

DealerTrack Holdings, Inc.

1111 Marcus Ave.

Suite M04

Lake Success, NY 11042

Attention:President and Chief Executive Officer

Telephone No.:516-734-3700

Facsimile No.:516-300-8003

 

with a copy to:

 

DealerTrack Holdings, Inc.

1111 Marcus Ave.

Suite M04

Lake Success, NY 11042

Attention:General Counsel

Telephone No.:516-734-3822

Facsimile No.:516-908-4958

 

(b)Address for notices or communications to Dealer:

 

Wells Fargo Bank, National Association

375 Park Avenue

New York, NY 10152

Attention:Derivatives Structuring Group

Telephone No.:212-214-6101

Facsimile No.:212-214-5913

 

with a copy to:

 

Attention:Mark Kohn or Head Trader

Telephone:212-214-6089

Facsimile:212-214-8914

 

24

 

 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

 

25

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile at 212-214-5913 (Attention: Derivatives Structuring Group).

 

Very truly yours,     WELLS FARGO SECURITIES, LLC,   WELLS FARGO BANK, NATIONAL
ASSOCIATION acting solely in its capacity as Agent   By: Wells Fargo Securities,
LLC, of Wells Fargo Bank, National Association   acting solely in its capacity
as its Agent       By:       By:     Name:   Name: Title:   Title:

 

Accepted and confirmed as   of the date first above written:       DealerTrack
Holdings, Inc.       By:         Name:     Title:  

 

26

 

 

SCHEDULE A

 

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1. Strike Price: USD 46.1835.       2. Premium: USD 8,673,299.25.       3. Final
Disruption Date: October 19, 2017.

 

27

 

 

SCHEDULE B

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number   Number of Warrants   Expiration Date 1.   19,512   June 15,
2017 2.   19,512   June 16, 2017 3.   19,512   June 19, 2017 4.   19,512   June
20, 2017 5.   19,512   June 21, 2017 6.   19,512   June 22, 2017 7.   19,512  
June 23, 2017 8.   19,512   June 26, 2017 9.   19,512   June 27, 2017 10.  
19,512   June 28, 2017 11.   19,512   June 29, 2017 12.   19,512   June 30, 2017
13.   19,512   July 3, 2017 14.   19,512   July 5, 2017 15.   19,512   July 6,
2017 16.   19,512   July 7, 2017 17.   19,512   July 10, 2017 18.   19,512  
July 11, 2017 19.   19,512   July 12, 2017 20.   19,512   July 13, 2017 21.  
19,512   July 14, 2017 22.   19,512   July 17, 2017 23.   19,512   July 18, 2017
24.   19,512   July 19, 2017 25.   19,512   July 20, 2017 26.   19,512   July
21, 2017 27.   19,512   July 24, 2017 28.   19,512   July 25, 2017 29.   19,512
  July 26, 2017 30.   19,512   July 27, 2017 31.   19,512   July 28, 2017 32.  
19,512   July 31, 2017 33.   19,512   August 1, 2017 34.   19,512   August 2,
2017 35.   19,512   August 3, 2017 36.   19,512   August 4, 2017 37.   19,512  
August 7, 2017 38.   19,512   August 8, 2017 39.   19,512   August 9, 2017 40.  
19,512   August 10, 2017 41.   19,512   August 11, 2017 42.   19,512   August
14, 2017 43.   19,512   August 15, 2017 44.   19,512   August 16, 2017 45.  
19,512   August 17, 2017 46.   19,512   August 18, 2017 47.   19,512   August
21, 2017 48.   19,512   August 22, 2017 49.   19,512   August 23, 2017 50.  
19,512   August 24, 2017 51.   19,512   August 25, 2017 52.   19,512   August
28, 2017 53.   19,512   August 29, 2017 54.   19,512   August 30, 2017 55.  
19,512   August 31, 2017 56.   19,512   September 1, 2017 57.   19,512  
September 5, 2017 58.   19,512   September 6, 2017 59.   19,512   September 7,
2017 60.   19,512   September 8, 2017 61.   19,512   September 11, 2017 62.  
19,512   September 12, 2017 63.   19,512   September 13, 2017 64.   19,512  
September 14, 2017 65.   19,512   September 15, 2017 66.   19,512   September
18, 2017 67.   19,512   September 19, 2017 68.   19,512   September 20, 2017 69.
  19,512   September 21, 2017 70.   19,512   September 22, 2017 71.   19,512  
September 25, 2017 72.   19,512   September 26, 2017 73.   19,512   September
27, 2017 74.   19,512   September 28, 2017 75.   19,512   September 29, 2017 76.
  19,512   October 2, 2017 77.   19,512   October 3, 2017 78.   19,512   October
4, 2017 79.   19,512   October 5, 2017 80.   19,523   October 6, 2017

 

28

 

